Citation Nr: 1326960	
Decision Date: 08/22/13    Archive Date: 08/29/13

DOCKET NO.  09-02 011	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Fargo, North Dakota


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder to include post traumatic stress disorder (PTSD) and/or depression. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

C. Bruce, Counsel



INTRODUCTION

The Veteran served on active duty from March 1969 to March 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Fargo, North Dakota. The rating decision reopened the Veteran's claim of service connection for PTSD, which had been previously denied in May 2004 and not appealed through the submission of a timely substantive appeal.

As a preliminary matter, the record reflects that the Veteran filed a claim of service connection for a nervous disorder in July 1976. Through his representative, the Veteran has reported that although he may have been scheduled for a VA examination, it is unclear whether he reported. However, it is clear that the Veteran resubmitted his claim of service connection for PTSD in June 2003, and the Board reopened the claim in a December 2010 decision.

The Board remanded the above stated issue in December 2010 and July 2012 for further development. In the December 2010 remand, a request was made to verify the Veteran's claimed stressors and provide a VA examination. One stressor was verified in a January 2012 statement and the Veteran was afforded a VA examination. In the July 2012 remand, a request was made for an addendum to the February 2012 VA examination and any additional private records or evidence to support his claimed stressors were requested. The addendum was obtained. The request for information regarding any additional private treatment records or evidence to support his claimed stressors received no reply from the Veteran.

The May 2013addendum complied with the July 2012 remand directive to clarify a previous VA opinion. See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that a remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with its remand instructions, and imposes upon VA a concomitant duty to insure compliance with the terms of the remand).
Moreover, while VA has a duty to assist the claimant in developing evidence pertinent to his claim, the appellant also has a duty to assist and cooperate with VA in developing this evidence. 38 C.F.R. § 3.159(c). The duty to assist is not a one-way street. See Wood v. Derwinski, 1 Vet. App. 190 (1991). Because the appellant did not respond to the request for any additional private treatment records or evidence to support his claimed stressors, no further action is necessary. Therefore, the Board may proceed with appellate review.

A review of the Virtual VA paperless claims processing system was conducted.


FINDINGS OF FACT

1. The Veteran is competent to report the circumstances of his service and his symptoms.

2. The report of a February 2012 VA examiner, to include the May 2013 addendum opinion, is competent evidence that the Veteran does not have an acquired psychiatric disorder to include post traumatic stress disorder (PTSD) and/or depression as the result of his active duty service.

3. The preponderance of the evidence is against a finding that any psychiatric condition is related to any in-service event.


CONCLUSION OF LAW

The criteria for entitlement to service connection for an acquired psychiatric disorder to include post traumatic stress disorder (PTSD) and/or depression are not met. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3. 303 (2012).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

In this decision the Board will discuss the relevant law which it is required to apply. This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA under the law and published in the Title 38 of the Code of Federal Regulations ("38 C.F.R.") and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir.") and the Court of Appeals for Veterans Claims (as noted by citations to "Vet.App.").

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions. See 38 U.S.C.A. § 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet.App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet.App. 49, 56-57 (1990) (the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction). The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts.

The Board must determine the value of all evidence submitted, including lay and medical evidence. See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). 
The evaluation of evidence generally involves a three-step inquiry. First, the Board must determine whether the evidence comes from a "competent" source. The Board must then determine if the evidence is credible, or worthy of belief. See Barr v. Nicholson, 21 Vet.App. 303 at 308 (2007) (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible). The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record. 

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience. Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person. 38 C.F.R. § 3.159(a). Lay evidence may be competent and sufficient to establish a diagnosis of a condition when:

(1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer);

(2) the layperson is reporting a contemporaneous medical diagnosis, or;

(3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. 

Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (where widow seeking service connection for cause of death of her husband, the Veteran, the Court holding that medical opinion not required to prove nexus between service connected mental disorder and drowning which caused Veteran's death). 

In ascertaining the competency of lay evidence, the Courts have generally held that a layperson is not capable of opining on matters requiring medical knowledge. In certain instances, however, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation." See, e.g., Barr v. Nicholson, 21 Vet.App. 303 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet.App. 370 (2002) (tinnitus); Falzone v. Brown, 8 Vet.App. 398 (1995) (flatfeet). Laypersons have also been found to not be competent to provide evidence in more complex medical situations. See Woehlaert v. Nicholson, 21 Vet.App. 456 (2007) (concerning rheumatic fever). 
Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions. Competent medical evidence may also include statements conveying sound medical principles found in medical treatises. It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses. 38 C.F.R. § 3.159(a)(1).

After determining the competency and credibility of evidence, the Board must then weigh its probative value. In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant. See Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence"); Caluza v. Brown, 7 Vet.App. 498, 511-512 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table). 

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 2002). A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence. See 38 C.F.R. § 3.102. When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails. See Gilbert v. Derwinski, 1 Vet.App. 49 (1990). The preponderance of the evidence must be against the claim for benefits to be denied. See Alemany v. Brown, 9 Vet.App. 518 (1996).

Duties to Assist and Notify

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2012). Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet.App. 183 (2002). Proper VCAA notice must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. See 38 C.F.R. § 3.159(b)(1).

An October 2007 pre-adjudication letter explained the evidence necessary to substantiate a claim for service connection. The letter also notified him how a disability rating is determined for a service-connected disorder and the basis for determining an effective date upon the grant of any benefit sought, in compliance with Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490-491 (2006). This letter was provided to the Veteran prior to the initial adjudication of his claim, pursuant to Pelegrini v. Principi, 18 Vet.App. 112 (2004).

In a July 2012 letter the Veteran was again asked to provide any available records as well as information to assist the RO in locating necessary records. See Dixon v. Derwinski, 3 Vet. App. 261 (1992) (holding that, when a claimant's service treatment records have been destroyed or lost, VA is under a duty to advise the claimant to obtain other forms of evidence, such as lay testimony or other documents created while he was in service, to support his claim). He did not supply any evidence or information by which VA could assist in obtaining additional evidence.

The Veteran has been provided with every opportunity to submit evidence and argument in support of his claim, and to respond to VA notices. Therefore, to decide the appeal would not constitute prejudicial error, as the notification requirements of the VCAA have been satisfied and the Veteran has been provided a meaningful opportunity to participate in development of his claim.

VA has a duty to assist veterans in obtaining evidence necessary to substantiate their claims. The claims file contains reports of post-service medical treatment and a report of a February 2012 VA examination for psychiatric disorders. VA has a duty to ensure the resulting medical opinions are adequate. Barr v. Nicholson, 21 Vet.App.303, 312 (2007). The February 2012 VA examination report, to include the May 2013 addendum reflects review of the claims file, and examination of the Veteran. The examination is adequate to decide this claim.
The applicable duties to notify and assist have been satisfied. There is sufficient evidence on file in order to decide this appeal and the Veteran has been given ample opportunity to present evidence and argument in support of his claim. Any error in the sequence of events or content of the notice is not shown to have affected the essential fairness of the adjudication or to cause injury to the claimant. See Shinseki v. Sanders, 129 S. Ct. 1696 (2009); see also Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Pursuant to 38 C.F.R. § 3.655, all relevant evidence necessary for an equitable disposition of the Veteran's appeal of these issues has been obtained and the case is ready for appellate review. See 38 C.F.R. § 3.103 (2012).

Merits of the Claim

The Veteran argues that he incurred a psychiatric disorder, to include PTSD and depression, as a result of his active duty service. The Board has construed the claim in accordance with Clemons v. Shinseki, 23 Vet.App. 1 (2009) (observing that when determining the scope of a claim, the Board must consider the claimant's description of the claim; the symptoms the claimant describes; and the information the claimant submits or that the Secretary obtains in support of that claim).

The Board finds that the preponderance of the evidence is against the claim under all theories of entitlement as to all disorders raised by the record, and the appeal will be denied.

Generally, to prevail on a claim of service connection on the merits, there must be competent evidence of (1) current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence or other competent evidence of a nexus between the claimed in-service disease or injury and the present disease or injury. See Hickson v. West, 12 Vet. App. 247 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C.A. §§ 1110. With chronic disease shown as such in service so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes. However, the U.S. Court of Appeals for the Federal Circuit recently clarified that the continuity of symptomatology language in § 3.303(b) "restricts itself to chronic diseases" found in 38 C.F.R. § 3.309(a). Walker v. Shinseki 708 F.3d 1331 (Fed. Cir. 2013) ("Nothing in § 3.303(b) suggests that the regulation would have any effect beyond affording an alternative route for proving service connection for chronic diseases."). If a veteran served continuously for ninety (90) or more days during a period of war or after December 31, 1946, and if psychoses became manifest to a degree of 10 percent or more within one year from the date of the veteran's termination of such service, that condition would be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service. Such a presumption would be rebuttable, however, by affirmative evidence to the contrary. 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309. Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

The Veteran served in Thailand and Taiwan during the Vietnam conflict. There is no evidence that the Veteran had served in Vietnam - a finding that is supported by his report of separation from the Armed Forces (DD 214) indicating "VN service: No." 

The Veteran's March 1969 enlistment examination did not note any psychiatric issues and his clinical evaluation was normal. A service treatment record dated February 1971 indicated that the Veteran was admitted for overnight observation in an acute anxiety state. The record contained evidence of various disciplinary problems in service. A psychiatric evaluation was performed in February 1972. It was determined that the Veteran had an immature personality disorder which was chronic and severe and contained significant elements of passive-aggressiveness. It was recommended that the Veteran be separated from the military. A February 1972 Certificate of Unsuitability for Reenlistment noted that continued service would not be in the best interest of the military.

Post service records include a September 1996 VA treatment record indicating that the Veteran had an anxiety disorder "not otherwise specified," a July 2003 VA medical record indicating that he was being treated for PTSD, and VA medical center treatment records for depression from September to October 2007 and PTSD from May to August 2009. The September to October 2007 records indicated a current mental condition that the Veteran since military service and a positive PTSD screen in September 2007. The May to August 2009 records indicated treatment for PTSD. The Veteran also provided lay statements in October 2007 from his mother and sister. These statements indicated that the Veteran displayed symptoms after separation from service that were not present before the Veteran joined the Army. 

The Veteran testified at an October 2009 DRO hearing. At this hearing, the Veteran listed several possible stressors of his PTSD, including that he was shot at in Thailand, that he was in a tower during a typhoon, and that he witnessed a racial altercation at Fort Carson, Colorado. A January 2012 letter from the Joint Service Research and Records Center (JSRRC) verified that a typhoon did occur while the Veteran was stationed in Taiwan. 

The Veteran was afforded a VA examination in February 2012. The examiner diagnosed the Veteran with depression, cannabis dependence, and polysubstance dependence. The Veteran was also diagnosed with a personality disorder not otherwise specified.

The Veteran reported that his problems with depression began after witnessing a stabbing with a broken pool cue at Fort Carson, Colorado. He further reported problems over the previous year with sleep, interest, and guilt. He stated he had never attempted suicide, which the examiner noted was contradictory to the record - the examiner observed that the Veteran was an unreliable historian. The examiner further noted that the Veteran had antisocial traits and multiple arrests that were usually for drinking and fighting and that the Veteran did not give a completely accurate account of his previous arrests. The Veteran also did not accurately report the disciplinary problems he had in service. The examiner noted that the Veteran's personality disorder ("Axis II diagnosis") was the main issue in his life and had caused him constant problems, including prior to service, in-service, in his four marriages, and with the civilian legal system. The examiner noted that those with anti-social personality disorder often claim that their symptoms are the result of PTSD. The examiner noted that a diagnosis of malingering would also probably be appropriate. 

The examiner determined that given the enormous discrepancies between the reports given by his previous providers and the accounts described by the Veteran as the February 2012 VA examination, the Veteran did not have PTSD, but rather depression, a massive polysubstance problem and a massive personality disorder. He noted that the Veteran was very impaired and had lived on the peripheries of the expected/responsible behavior since adolescence, but he did not have PTSD. 

After a thorough review of the Veteran's claims file the examiner concluded that the Veteran blamed the outside world for his life-long failures. The examiner observed that given that the Veteran's statements were often inconsistent with the record, the Veteran was not credible. The examiner did, however, note that the Veteran claimed this his depression was based on the incident involving the pool cue and allowed that "20 percent" of the Veteran's depression was related to that incident.

As the examiner's statement regarding the etiology of the Veteran's depression were unclear, the issue was remanded and an addendum was requested. The examiner provided an addendum in May 2013 which stated that upon review of the February 2012 examination report the examiner retracted his statement that the Veteran's depression was at least 20 percent related to the incident in service. He determined that the Veteran's veracity was too questionable to believe any of the history upon which the previous statement was based. He therefore withdrew his assertion that any of the Veteran's depression was based on his active duty service.

While the Veteran does have a current diagnosis of depression and therefore meets the criteria for a current disability under 38 C.F.R. § 3.303, there is no competent evidence that the Veteran's depression is related to his active duty service.

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a). 38 C.F.R. § 4.125(a) refers to the American Psychiatric Association Diagnostic and Statistical Manual for Mental Disorders, 4th ed. (1994) (DSM-IV) as the source of criteria for the diagnosis of claimed psychiatric disorders.

DSM-IV provides that a valid diagnosis of PTSD requires that a person has been exposed to a traumatic event in which both of the following were present: (1) the person experienced, witnessed, or was confronted with an event or events that involved actual or threatened death or serious injury, or a threat to the physical integrity of himself or others, and (2) the person's response involved intense fear, helplessness, or horror.

A veteran's testimony, by itself, can establish the occurrence of an in-service stressor event if the requirements of 38 C.F.R. § 3.304(f)(3) are met.

The revised 38 C.F.R. § 3.304(f)(3) reduces the evidentiary burden of establishing a stressor when it is related to a fear of hostile military or terrorist activity. See 75 Fed. Reg. 39843 through 39852 (July 13, 2010).

Effective on July 13, 2010, 38 C.F.R. § 3.304(f) (3) (stressor related to prisoner-of-war (POW) experience) and (f)(4) (stressor of in-service personal assault) were renumbered, respectively as (f)(4) and (f)(5), and a new (f)(3) was added which reduces the evidentiary burden of establishing a stressor when it is related to a fear of hostile military or terrorist activity. See 75 Fed. Reg. 39843 through 39852 (July 13, 2010).

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant. Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert, denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet.App. 362, 367 (2001). Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

In weighing lay evidence, the Board must render a finding with regard to both competency and credibility. See Coburn v. Nicholson, 19 Vet.App. 427, 433 (2006). Competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence. Rucker v. Brown, 10 Vet.App. 67, 74 (1997).

The U.S. Court of Appeals for the Federal Circuit (Federal Circuit) held that lay evidence is one type of evidence that must be considered, and competent lay evidence can be sufficient in and of itself. The Board, however, retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence. See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006). This would include weighing the absence of contemporary medical evidence against lay statements. In addition, the U.S. Court of Appeals for Veterans Claims (Court) held that the credibility of lay evidence can be affected and even impeached by factors such as inconsistent statements, internal inconsistency of statements, and inconsistency with other evidence of record. See Macarubbo v. Gober, 10 Vet. App. 388 (1997). 

Laypersons are generally not capable of opining on matters requiring medical knowledge. Bostain v. West, 11 Vet. App. 124, 127 (1998) (a layperson without the appropriate medical training and expertise is not competent to provide a probative opinion on a medical matter, to include a diagnosis of a specific disability and a determination of the origins of a specific disorder). Lay testimony is competent, however, to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection." Layno v. Brown, 6 Vet. App. 465, 469 (1994); Charles v. Principi, 16 Vet. App. 370 (2002). As a lay person, the Veteran is not competent to provide evidence as to complex medical questions. See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007). 

The Veteran is not competent to provide a medical diagnosis of PTSD or an assessment as to etiology with regard to his diagnosis of depression. With regard to the Veteran's claim for depression the Board finds that the lay statements as to a nexus are outweighed by the probative medical evidence of record which does not relate the Veteran's acquired psychiatric disorder to any incident of the Veteran's military service. Additionally, as medical examiners have noted, particularly the February 2012 VA examiner, that the Veteran's contentions appear to be contradictory at best, the Veteran is also found to be not credible in this regard. See Macarubbo v. Gober, 10 Vet. App. 388 (1997).  

There was a discrepancy with regard to diagnosis of PTSD. The record indicated that the Veteran was diagnosed with PTSD on Axis I, by various examiners. However, there was no indication that the Veteran's records were reviewed by those examiners. There was also no indication that the previous examiners provided the criteria by which the diagnosis of PTSD was determined. The February 2012 VA examiner addressed the criteria required to meet an Axis I diagnosis of PTSD and determined that the Veteran failed at criterion A. As the February 2012 VA examiner's opinion was based on a failure to meet the complete criteria for PTSD on Axis I, his opinion is therefore more probative on the issue of the Veteran's diagnosis of PTSD.  

The February 2012 VA examiner's opinion to include the May 2013 addendum is the most probative medical evidence addressing the etiology of the Veteran's current disorder, because it is clearly factually informed, medically based and responsive to this inquiry. The examiner provided a full and complete rationale for his opinion which was based on a review of the file. The examiner reviewed the Veteran's medical history and determined that his depression was less likely as not related to his active military service. As held by the Court, "the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches." Guerrieri v. Brown, 4 Vet. App. 467, 470 (1993). The credibility and weight to be attached to these opinions is within the province of the Board. Id. See also Owens v. Brown, 7 Vet. App. 429, 433 (1995) (holding that VA may favor the opinion of one competent medical expert over that of another when VA gives an adequate statement of reasons and bases). 

As the February 2012 VA examiner's opinion, to include the May 2013 addendum  is based upon an evaluation of the Veteran and review of the claims folder, the Board finds that it is entitled to the most weight regarding the etiology of the Veteran's acquired psychiatric condition. The opinion is sufficient to satisfy the statutory requirements of producing an adequate statement of reasons and bases where the expert has fairly considered material evidence which appears to support the Veteran's position. Wray v. Brown, 7 Vet. App. 488, at 492-93 (1995).

Most critically, the Veteran's essential contention of a nexus between in-service events and any current diagnosis of an acquired psychiatric disorder have been fully investigated as mandated by the Court's decision in Jandreau. The Board finds the evidence against the claim to be more probative than the evidence in favor of the claim. Therefore, the Veteran's claim for service connection for an acquired psychiatric disorder, to include PTSD and depression, must be denied.


ORDER

Service connection for an acquired psychiatric disorder, to include PTSD and/or depression is denied.



____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


